Citation Nr: 1024357	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.   Whether there is new and material evidence to reopen a 
claim for service connection for diabetes mellitus type II 
(diabetes).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to December 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has reported that he is in receipt of Social 
Security Administration (SSA) disability benefits for his 
back and "other problems."  See February 2004 VA 
examination record.  As these records are potentially 
relevant to the matter at hand, they should be requested and, 
if available, associated with the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A.  See also Kent v. Nicholson, 
20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.  

3.  Thereafter, readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

